Title: To John Adams from Munroe & French, 23 March 1811
From: Munroe & French
To: Adams, John



Dear Sir,
Boston, March 23 1811.

We have taken the liberty to enclose to you a Quebec paper. Whatever may have been the Motive of the writer, against whose paragraph we have put a mark, its perusal cannot excite other than a pleasant emotion. It may serve to bring to your recollection, Sir, circumstances in your life, that cannot be thought of with but pleasure, because however distorted by your enemies, they still tell to your honor & advantage.
We are Sir / your ob’dnt Servants

Munroe & French We shall renew the publication of the Correspondence, as soon as we have got through with our press of Electioneering matter.
